Citation Nr: 1453037	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  06-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis, currently rated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to September 4, 2013, and then in excess of 40 percent thereafter, for service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2010, the Veteran presented testimony at a personal hearing conducted in New Orleans before the undersigned who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In March 2011, claims for entitlement to a compensable rating for the residuals of a right shoulder injury and for entitlement to service connection for a cervical spine disability were remanded for further development.  A May 2011 rating decision granted service connection for a cervical spine fracture with an evaluation of 20 percent disabling effective November 13, 2003.  As this is a full grant of benefits sought on appeal and there is no indication that the Veteran filed a notice of disagreement as to the rating or effective date assigned, this matter is no longer in appellate status.  

With regard to the claim for an increased rating, a November 2011 rating decision granted a 30 percent rating effective November 3, 2003 for the residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis.  A March 2012 rating decision granted a separate evaluation for the residuals of a traumatic dislocation of the right shoulder, loss of motion and assigned a 30 percent rating effective May 24, 2011.  An October 2013 rating decision granted a 40 percent rating effective September 4, 2013.  Since the grants of the 30 percent ratings are not full grants of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating, the matters remain before the Board for appellate review.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Service-connected residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis is productive of no more than moderate neuritis of the median nerve.

2.  Prior to September 4, 2013, service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion, was productive of no more than limitation of the right arm midway between the right side and shoulder level. 

3.  On or after September 4, 2013, service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion, was productive of no more than limitation of motion of the right arm to 25 degrees from the right side.

4.  Effective November 13, 2003, the Veteran had a combined rating of 70 percent.  

5.  Effective November 13, 2003, the Veteran had a 40 percent rating for one disability.  

6.  The evidence of record indicates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for service-connected residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis, currently rated as 30 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8615 (2014).

2.  The criteria for an initial disability rating in excess of 30 percent prior to September 4, 2013, and then in excess of 40 percent thereafter, for service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2014).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran initially filed a claim for an increased rating for his service-connected right shoulder disability in November 2003.  The Veteran received the required notice in December 2003, July 2008, and March 2013 notice letters.  Although the July 2008 and March 2013 letters were provided after the initial adjudication of the Veteran's claim in July 2004, the claims were most recently readjudicated in an October 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for an increased rating.  All available and identified VA and private medical records pertinent to the claims have been associated with the claims file.  In particular, pursuant to the remands, VA treatment records and examinations were obtained.  The most recent VA examinations obtained in August and September 2013 are adequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issue to be discussed at the hearing, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  She also specifically focused on the adequacy of the 2004 VA examination, and ascertained whether the Veteran's symptomatology had increased since this examination.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, there were two remands following this hearing, which sought to obtain any outstanding evidence that might substantiate the claim for an increased rating for the right shoulder.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Regarding the claim for entitlement to a TDIU, as the matter is being granted in the decision below, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Law and Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The Veteran's service-connected right shoulder disability is currently rated under two diagnostic codes (DCs), 38 C.F.R. §§ 4.123, 4.124a, DC 8615 and 38 C.F.R. § 4.71a, DC 5201.  The Veteran's service-connected residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis (hereinafter right shoulder neuritis) is currently rated as 30 percent disabling under 38 C.F.R. § 4.124a , DC 8615, which pertains to the neuritis of the median nerve.  As the Veteran is right-hand dominant, the ratings for the major side will apply.  38 C.F.R. § 4.69.  

Under DC 8615, complete neuritis of the median nerve will be assigned a 70 percent rating for the major side.  This requires evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, the index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Severe incomplete neuritis of the median nerve warrants a 50 percent rating for the major side.  Moderate incomplete neuritis warrants a 30 percent rating for the major side.  38 C.F.R. §§ 4.123, 4.124a. 

After considering the evidence of record, the Board concludes that the Veteran is not entitled to an increased rating for his service-connected right shoulder neuritis.  The evidence of record reflects that the Veteran has no more than moderate incomplete neuritis of the right shoulder under DC 8615.  In this regard, a November 2003 VA treatment entry reflects that the Veteran had an impaired right grip, and an electromyography (EMG) showed moderate median neuropathy in the bilateral wrists.   

During the December 2003 VA examination, the Veteran complained of constant numbness and tingling in his hands and arms with weakness.  Physical examination revealed normal intrinsic muscle strength of the hands and brisk and symmetrical reflexes in the triceps, biceps, and forearms.  Distal sensation was impaired in the upper arms bilaterally up to the mid upper arm.  Nerve conduction studies showed moderate median neuropathy bilaterally.  

A January 2004 x-ray of the right shoulder was normal.  The February 2004 VA examination indicated that the Veteran had a normal neurologic examination.  There was limitation of motion of both shoulders.  The EMG impression was bilateral mild to moderate carpal tunnel syndrome right greater than left and chronic right C6 radiculopathy.  

At the time of the September 2010 VA examination, the Veteran reported decreased motion and pain that radiated into his fingers.  The upper right extremity sensory findings were normal vibration, normal position sense, decreased pain or pinprick, and decreased light touch.  There were no findings of dysesthesias.  

The May 2011 VA peripheral nerves examination reflected upon sensory examination that the Veteran's first three fingers had decreased sensation on pain/pinprick and decreased sensation to light touch.  There was no dysesthesias.  There was mild right supraspinatus atrophy.  The diagnosis was right brachial plexopathy and cervical stenosis resulting in right arm weakness.  There was nerve dysfunction with neuritis and neuralgia but no paralysis.  His occupational activities were affected by decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  He had difficulties with any chores requiring good power in his right arm.  

During the September 2013 peripheral nerve examination, the Veteran reported severe constant pain, intermittent pain, and numbness; as well as moderate paresthesias and/or dysesthesias.  He had normal strength testing on elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  Deep tendon reflexes were normal in the right biceps, triceps, and brachioradialis.  Sensory testing was decreased on the right shoulder area, inner/outer forearm, and hand/fingers.  Radial, median, ulnar, musculcutaneous, circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves were all normal.  An EMG study found mild to moderate bilateral carpal tunnel syndrome right greater than left, with suggestion of chronic right C-6 radiculopathy.  The Veteran's right shoulder disability impacted him in that he had to frequently stop work with his right arm and hand due to symptoms of pain and weakness.  

As reflected above, the Veteran's right shoulder neuritis has been characterized by VA examiners as no more than moderate.  For example, in December 2003 there was normal strength and brisk reflexes with some sensory impairment, and nerve conduction studies showed moderate median neuropathy.  In September 2013, there was normal strength and reflexes with decreased sensation, and an EMG study revealed mild to moderate carpal tunnel syndrome.  There is no evidence in significant conflict with the examiners' findings, to include the Veteran's lay statements.  Accordingly, the evidence more nearly approximates the criteria for a 30 percent rating.  Thus, entitlement to an rating in excess of 30 percent disabling is not warranted.  38 C.F.R. §§ 4.7, 4.124a, DC 8615. 

The Veteran's service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion (hereinafter right shoulder loss of motion) is rated as 30 percent disabling effective May 24, 2011, and 40 percent disabling effective September 4, 2013 under 38 C.F.R. § 4.71a, DC 5201. 

Under DC 5201, limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion of the arm around the shoulder joint is from 0 to 180 degrees of forward flexion (raising the arm in an arc in front of the body from parallel to and at the side of the torso - with the fingers pointed to the ground (0 degrees) through a point perpendicular to the torso (90 degrees) to a point parallel to the head with the fingers pointed to the ceiling (180) degrees; 0 to 180 degrees of abduction (same starting and ending points but arm raised in an arc along the side of the torso); 0 to 90 degrees of internal rotation (starting with elbow parallel to the ground with arm bent at 90 degrees and moving in an arc ending with the upper arm against the side of the torso) and 0 to 90 degrees of external rotation (same starting point but with arc ending with upper arm parallel to the head).  38 C.F.R. § 4.71a, Plate I.

The Board further concludes that the Veteran is not entitled to a rating in excess of 30 percent prior to September 4, 2013, or a rating in excess of 40 percent thereafter for his service-connected right shoulder loss of motion.  The evidence of record reflects that the Veteran had no more than limitation of motion midway between his right side and shoulder level prior to September 4, 2013, and no more than limitation of motion to 25 degrees from his right side thereafter.  

In this regard, during the February 2012 VA examination, the Veteran reported that his right shoulder constantly burns with tingling.  The Veteran reported daily flare-ups.  Upon range of motion testing, right shoulder flexion ended at 115 degrees with objective evidence of painful motion beginning at 45 degrees, and right shoulder abduction ended at 45 degrees with objective evidence of painful motion.  Following repetitive use testing, flexion ended at 55 degrees and abduction ended at 45 degrees.  Following repetitive use testing, the Veteran had additional limitation in range of motion, functional loss and/or functional impairment including less movement than normal, weakened movement, and pain on movement in his shoulder and arm.  There was also localized tenderness or pain on palpation and guarding of the right shoulder.  Muscle strength testing was 3/5 reflecting active movement against gravity with right shoulder abduction and forward flexion.  There was no ankylosis.  There was malunion of the clavicle or scapula.  

Right shoulder range of motion was clearly greater than 25 degrees from the Veteran's side at the February 2012 examination, even when considering the effects of pain and functional loss after repetitive use.  As none of the evidence of record suggests that the Veteran's right shoulder range of motion was limited to 25 degrees from his right side or less prior to September 4, 2013, a rating in excess of 30 percent is not warranted during that period.  38 C.F.R. §§ 4.7, 4.71a DC 5201.

Most recently, the Veteran underwent a VA examination in September 2013.  The Veteran reported that his right shoulder was painful all the time and he was unable to do anything overhead.  He reported constant flare-ups.  Right shoulder flexion ended at 45 degrees with objective evidence of painful motion at 20 degrees, and right shoulder abduction ending at 45 degrees with objective evidence of painful motion at 25 degrees.  Post repetitive testing showed right shoulder flexion ending at 45 degrees, and right shoulder abduction ending at 20 degrees.  There was additional limitation in range of motion, functional loss and/or functional impairment to include less movement than normal, weakened movement, incoordination, pain on movement, atrophy of disuse, localized tenderness or pain on palpation, and guarding of the right shoulder.  Muscle strength testing was 3/5, active movement against gravity.  There was no ankylosis.  There was no history of recurrent dislocation of the glenohumeral joint.  

Given the above, the Board finds a rating in excess of 40 percent is not warranted for right shoulder loss of motion at any time since September 4, 2013.  The Veteran is already assigned the highest schedular rating available under DC 5201.  To receive a higher rating, the Veteran's right shoulder loss of motion would have to be rated under a different diagnostic code.  The only diagnostic codes relevant to the shoulder that allow for ratings higher than 40 contemplate fibrous union, nonunion of the humerus, or loss of head of the humerus; or unfavorable ankylosis.  38 C.F.R. § 4.71a, DCs 5200, 5202.  Examination, including x-rays, has not revealed any of these conditions.  In fact, an August 2010 x-ray report specifically noted that the humeral head and glenoid relationship were preserved.  No ankylosis was found during his September 2013 VA examination.  Thus, a schedular rating in excess of 40 percent on or after September 4, 2013 for right shoulder loss of motion must be denied.   38 C.F.R. §§ 4.7, 4.71a, DC 5201.

The Board recognizes that malunion of the clavicle or scapula is shown during the appeal period.  Malunion of the clavicle or scapula can be assigned a 10 percent disability rating under DC 5203 or it can be rated on impairment of function of contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  In this case, the Veteran is assigned 30 and 40 percent disability ratings under DC 5201 for limitation of motion of the arm.  Rating the impairment of the clavicle or scapula in this way is more beneficial to the Veteran.  A separate rating under DC 5203 is not for application in this case as that would constitute pyramiding with the ratings assigned under DC 5201.  See 38 C.F.R. § 4.14 (2014).  

Finally, The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  The first question in such an inquiry is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms - marked interference with employment or frequent periods of hospitalization.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.

The Board concludes that the assigned scheduler ratings adequately contemplate the Veteran's disability picture as the criteria reasonably describe his disability level and symptomatology.  The Veteran's right shoulder disability is manifested primarily by limitation of motion, pain, weakness, and sensory deficits, which are all contemplated by the rating schedule by the above assigned ratings.  For these reasons, referral for extra-schedular consideration is not appropriate in this case.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for the residuals of traumatic dislocation, right shoulder, loss of motion; residuals of traumatic dislocation of the right shoulder with minimal nerve stretch and right brachial plexopathy and cervical stenosis; posttraumatic stress disorder (PTSD); diabetes mellitus type II; cervical spine fracture; tinnitus; and bilateral hearing loss.  Effective November 13, 2003, he had a combined rating of 70 percent.  Effective November 3, 2003, the Veteran was assigned a 30 percent rating for the residuals of traumatic dislocation, right shoulder, loss of motion; residuals of traumatic dislocation of the right shoulder with minimal nerve stretch and right brachial plexopathy and cervical stenosis.  Effective November 13, 2003, the Veteran was assigned a 20 percent rating for cervical spine fracture.  The Board observes that these service-connected disabilities resulted from a single accident, an in-service helicopter crash, and are to be considered as one disability.  38 C.F.R. § 4.16(a).  After combining the 30 and 20 percent ratings in Table 1, a 40 percent rating for one disability is assigned effective November 13, 2003.  38 C.F.R. § 4.25.  Thus, the percentage criteria are met effective November 13, 2003.  38 C.F.R. § 4.16(a).

The next question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In his November 2003 claim, the Veteran asserted that he cannot work as a result of his now service-connected cervical spine fracture.  However, he was still employed at the time of his claim, and he noted that he had four years of college education.  During his December 2003 VA examination and January 2004 VA spine examination, the Veteran reported that he had worked as a diesel mechanic from 1969 to 1997 and had been the foreman of a diesel mechanic shop until recently.  He stated that he could no longer perform his job as a shop foreman because he could not work with tools or move around and get down on the floor as needed to maintain vehicles, and he had not worked with tools for the past three years because of continuing problems with weakness and pain in his arms bilaterally.  He had recently lost his job as manager of a fleet cleaning service.  During his January 2004 VA examination in connection with his claim for PTSD, it was noted that the Veteran had a bachelor's degree in electronics, became unemployed after the plant where he worked closed, and remained unemployed due to difficulties performing mechanical work secondary to problematic functioning in his upper extremities.  The Veteran was actively working to build a new business and find employment.  He had recently been unemployed since returning to New Orleans.  

During his July 2010 hearing, the Veteran testified that he has no overhead reaching ability or sustained ability to hold anything over his head for any length of time.  He reported that he cannot run a lawnmower, vacuum cleaner, or work on automobiles. 

The Veteran reported during his September 2010 VA spine examination that he retired in August 2010.  It was revealed during his May 2011 VA peripheral nerves examination that the Veteran has been wheelchair bound since suffering a stroke in March 2011.  He is not service-connected for the residuals of a stroke.

Most recently during his September 2013 VA examination for his right shoulder, the examiner stated that the Veteran's peripheral nerve condition did impact his ability to work.  Specifically, the examiner opined that the Veteran was a tractor-trailer mechanic who had to frequently stop work with his right arm and hand due to symptoms of pain and weakness.  The examiner concluded that the Veteran's right shoulder disability should not prevent gainful employment that does not require significant utilization of his right upper extremity.

In analyzing the above, the Board has considered that the Veteran has a bachelor's degree, special training as a mechanic, and many years of work experience as a mechanic and foreman.  The Board observes that both the Veteran and VA examiners have indicated that he had difficulty working with tools for the past several years because of continuing problems with weakness and pain in his arms bilaterally.  However, the Veteran is only service-connected for disabilities affecting his right shoulder, and the Board cannot consider the impact of any disability affecting his nonservice-connected left upper extremity.  38 C.F.R. §§ 3.341, 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Nevertheless, the Board is cognizant that the Veteran's service-connected right shoulder disabilities affect his dominant hand, which would impact his ability to work with tools as a mechanic.  Moreover, the September 2013 VA examination noted that the Veteran had to frequently stop work with his right extremity due to symptoms of pain and weakness.  Although the examiner concluded that the Veteran's right shoulder disability should not prevent gainful employment that does not require significant utilization of his right upper extremity, the Veteran's past work history reflects that he has primarily worked with his hands, even as a foreman.  There is no persuasive evidence indicating that he has the training or skills to perform work that does not significantly involve his right shoulder.  Accordingly, the Board concludes that the most persuasive evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Accordingly, entitlement to TDIU is granted.


ORDER

Entitlement to an increased disability rating for service-connected residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis, currently rated as 30 percent disabling, is denied.

Entitlement to an initial disability rating in excess of 30 percent prior to September 4, 2013, and then in excess of 40 percent thereafter, for service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion, is denied. 

Entitlement to TDIU is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


